[Cite as Guinn v. Cuyahoga Metro. Hous. Auth., 2021-Ohio-4212.]

                             COURT OF APPEALS OF OHIO

                            EIGHTH APPELLATE DISTRICT
                               COUNTY OF CUYAHOGA

MELVIN I. GUINN, SR.,                                :

                Plaintiff-Appellant,                 :
                                                                  No. 110465
                v.                                   :

CUYAHOGA METROPOLITAN                                :
HOUSING AUTHORITY,

                Defendant-Appellee.                  :


                              JOURNAL ENTRY AND OPINION

                JUDGMENT: AFFIRMED
                RELEASED AND JOURNALIZED: December 2, 2021


             Civil Appeal from the Cuyahoga County Common Pleas Court
                               Case No. CV-20-933282


                                          Appearances:

                Samuel R. Smith II, for appellant.

                Taft, Stettinius & Hollister, L.L.P., and Adrian D.
                Thompson, for appellee.


SEAN C. GALLAGHER, P.J.:

                  Melvin Guinn, Sr., appeals the trial court’s decision granting

defendant Cuyahoga Metropolitan Housing Authority’s (“CMHA”) motion to

dismiss. For the following reasons, we affirm.
               Guinn is a sergeant in CMHA’s police department. In 2019, Guinn

filed a complaint in which he alleged that CMHA discriminated against Guinn by

disciplining him on several occasions from 2009 through 2019 when similarly

situated nonminority officers were not disciplined. That action was voluntarily

dismissed under Civ.R. 41(A)(1)(a), and the case was refiled in 2020. In the refiled

complaint, Guinn claims that the disciplinary actions over the decade constituted a

hostile work environment, but Guinn did not include any allegations describing an

adverse employment action other than the inability to obtain secondary

employment in 2015 based on one of the disciplinary proceedings. The complaint

was limited to describing the disciplinary measures that were implemented

according to the collective bargaining agreement between CMHA and its officers.

               Based on CMHA’s motion to dismiss, the trial court dismissed all

claims, concluding that most of the claims were time barred under the pertinent

statute of limitations and that the trial court lacked subject-matter jurisdiction over

the remaining claims under the State Employment Relations Bureau’s (“SERB”)

exclusive jurisdiction pursuant to R.C. Chapter 4117. Guinn appeals that dismissal,

conceding that the trial court correctly concluded that most of the claims were time

barred and that SERB possessed exclusive jurisdiction over the claims he timely

advanced in the complaint. We, therefore, have been asked to review an extremely

narrow question of law as presented by Guinn in this appeal.

               According to Guinn, the trial court erred in dismissing the timely

advanced allegations because R.C. 4117.09(B)(1) provides a party to a collective
bargaining agreement the right to bring lawsuits in the common pleas court for any

“violation of the agreements or the enforcement of an award by an arbitrator.” We

find no merit to this narrowly presented claim.

              “SERB is a state agency created by R.C. Chapter 4117.” State ex rel.

Ohio Civ. Serv. Emps. Assn. v. State, 146 Ohio St.3d 315, 2016-Ohio-478, 56 N.E.3d

913, ¶ 51, citing R.C. 4117.02(A) and State ex rel. Brecksville Edn. Assn., OEA/NEA

v. State Emp. Relations Bd., 74 Ohio St.3d 665, 666, 660 N.E.2d 1199 (1996).

SERB’s powers and jurisdiction are limited to those that are conferred onto it by

statute. Id., citing Penn Cent. Transp. Co. v. Pub. Util. Comm., 35 Ohio St.2d 97,

298 N.E.2d 587 (1973), paragraph one of the syllabus, and Morgan Cty. Budget

Comm. v. Bd. of Tax Appeals, 175 Ohio St. 225, 193 N.E.2d 145 (1963), paragraph

three of the syllabus.    The legislature has conferred upon SERB “exclusive

jurisdiction to decide matters committed to it pursuant to R.C. Chapter 4117[,]” but

only “[a]s to matters involving claims that ‘arise from or depend on the collective

bargaining rights created by R.C. Chapter 4117[.]’” Id. at ¶ 53, citing Franklin Cty.

Law Enforcement Assn. v. Fraternal Order of Police, Capital City Lodge No. 9, 59

Ohio St.3d 167, 572 N.E.2d 87 (1991), at paragraph one of the syllabus.

              Guinn has conceded in this appeal that but for R.C. 4117.09(B)(1),

SERB has exclusive jurisdiction over the claims he advanced in his complaint.

App.R. 16(A)(7). Thus, our review must be limited to determining whether R.C.

4117.09(B)(1) provides an exception to SERB’s exclusive jurisdiction over any and
all claims arising from or depending on the collective bargaining rights created by

R.C. Chapter 4117. It does not.

              R.C. 4117.09 provides the following:

      (A) The parties to any collective bargaining agreement shall reduce the
      agreement to writing and both execute it.

      (B) The agreement shall contain a provision that:

          (1) Provides for a grievance procedure which may culminate with
          final and binding arbitration of unresolved grievances, and
          disputed interpretations of agreements, and which is valid and
          enforceable under its terms when entered into in accordance with
          this chapter. No publication thereof is required to make it effective.
          A party to the agreement may bring suits for violation of
          agreements or the enforcement of an award by an arbitrator in the
          court of common pleas of any county wherein a party resides or
          transacts business.

This statutory section, however, “‘does not provide a right to an original action in

the court of common pleas.’” State ex rel. Wilkinson v. Reed, 99 Ohio St.3d 106,

2003-Ohio-2506, 789 N.E.2d 203, ¶ 19, quoting Johnson v. Ohio Council Eight, 146

Ohio App.3d 348, 352, 766 N.E.2d 189 (8th Dist.2001). It merely provides for the

required content to be included in a collective bargaining agreement. Id.

              In this case, Guinn’s sole claim is that he exhausted all of his

administrative remedies, which included the grievance procedure under R.C.

Chapter 4117 and the binding arbitration procedures under the applicable section of

the collective bargaining agreement before filing the action in the common pleas

court. “Under R.C. 4117.10(A), if an agreement provides for final and binding

arbitration as an exclusive remedy, the agreement prevails.” Lemay v. Univ. of
Toledo Med. Ctr., 10th Dist. Franklin No. 17AP-640, 2018-Ohio-1311, ¶ 24, quoting

Thompson v. Dept. of Mental Retardation & Dev. Disabilities, 5th Dist. Fairfield

No. 09CA00041, 2009-Ohio-6558, ¶ 15. Guinn has thus conceded that the binding

arbitration procedures are his exclusive remedy, but the complaint does not seek to

vacate or otherwise modify the final arbitration conclusion. In addition, there are

no allegations that CMHA violated the collective bargaining agreement such that

R.C. 4117.09(B)(1) is even applicable. Thus, Guinn’s reliance on R.C. 4117.09(B)(1)

to support the trial court’s jurisdiction is misplaced.

               In conjunction with Guinn’s concession that the claims advanced in

the complaint surviving the statute of limitations were under the exclusive

jurisdiction of SERB, we cannot conclude that the trial court erred in dismissing the

action.

               We affirm.

      It is ordered that appellee recover from appellant costs herein taxed.

      The court finds there were reasonable grounds for this appeal.

      It is ordered that a special mandate issue out of this court directing the

common pleas court to carry this judgment into execution.
      A certified copy of this entry shall constitute the mandate pursuant to Rule 27

of the Rules of Appellate Procedure.


_______________________________
SEAN C. GALLAGHER, PRESIDING JUDGE

ANITA LASTER MAYS, J., and
KATHLEEN ANN KEOUGH, J., CONCUR